DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Preliminary Formalities
The preliminary amendment filed 09/16/2020 is noted.  Claims 1-17, as presented therein, are under examination.  
A thorough review of both the claims and the disclosure has been made; pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.  
Should Applicant have any questions regarding the deficiencies noted below and/or the prior art cited, the Examiner is available for an interview, and may be reached at the number listed at the end of this Office Action.

Claim Objections
Claims 3, 5, 7, 8, 10, 12, 13, 16, 17 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 3, the limitations “the axis of the rotation,” “the rotation” are recited.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, the limitations “the opposite side,” “the flow direction” are recited.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 7, the limitations “and lower part,” “when vehicle,” and “stationary position” are lacking appropriate articles.
Regarding claim 8, the limitations “and lower part” and “when vehicle” are lacking appropriate articles.
Regarding claim 10, the limitations “propeller,” “energy generation structure,” and “base frame” are lacking appropriate articles.
Regarding claim 12, the limitation “the wind speed” is recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the limitation “with controller” is lacking an appropriate article.
Regarding claim 13, the limitation “the wind” is recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the limitation “the driving range” is recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the capitalized term “Vehicle” should not be capitalized.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for
performing a specified function without the recital of structure, material, or acts in support
thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 7, the limitation “a rotating means […] to permit orientation” meets the three-prong test above and thus is being interpreted under 35 U.S.C. 112(f).
Regarding claim 8, the limitation “a locking means […] to lock the orientation” meets the three-prong test above and thus is being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, the limitation “a rotating means” is being interpreted under 35 U.S.C. 112(f), as discussed above.  However, the specification fails to describe sufficient structure, material, or acts to entirely perform the recited function.  Rather, the specification simply makes reference to, e.g.,  “a rotating means adapted between the upper part and15 lower part of the base frame to permit orientation of the propeller system” (see p. 5, ll. 13--16, emphasis added), and “the rotating means fixed between the upper part 12U and the lower part 12L of the base frame 12 which allow orientation of the energy generation structure 1415 when the wind impinges on the propeller” (p. 11, ll. 12-15, emphasis added).  However, the specification fails to indicate what structure, material, or acts the “rotating means” may comprise (e.g., a motor, a shaft, bearings, a pin, etc.).
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claims 1, 15, the limitations “a direct current (DC) generator motor […] such that the DC generator motor generates electricity” and “electricity generated by the DC motor” are vague and indefinite.  Notably, the claim appears to be redefining the term “DC motor”—i.e., a device which is generally understood in the art to refer to —an engine or mechanism that transforms electrical energy into mechanical energy—1 to mean it’s opposite—i.e., an “electrical generator” which “generates electricity”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “DC motor” in claims 1, 15 is used by the claim to mean “an electrical generator,” which “generates electricity” while the accepted meaning is “a device which transforms electrical energy into mechanical energy.” The term is indefinite because the specification does not clearly redefine the term.
For the purpose of examination, the terms “a direct current (DC) generator motor” and “DC motor” will both be interpreted as —an electrical generator—in line with the functional description of a device that “generates electricity”.
Regarding claim 3, the limitation “the axis of rotation of the energy generation structure” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 6, the limitation “the base of the frame” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  The claim fails to make clear whether “the base of the frame” is intended to refer to, e.g., the “base frame” feature as set forth in claim 1, or to introduce another, separate and distinct feature.
Regarding claim 7, the limitation “a rotating means adapted between the upper part and lower part of the base frame to permit orientation of the propeller system when vehicle is at stationary position” (emphasis added) is vague and indefinite.  Notably, as discussed above, the limitation “a rotating means” is being interpreted under 35 U.S.C. 112(f).  However, the specification fails to describe sufficient structure, material, or acts to entirely perform the recited function.  Thus, it is unclear what the intended metes and bounds of the feature of “a rotating means” may be.
Regarding claim 7, the limitation “the propeller system” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  The claim fails to make clear whether reference was intended to be made to, e.g., the “propeller,” the “system for generating electricity,” or to another, separate and distinct “propeller system” feature.
Regarding claim 8, the limitation “a locking means adapted between the upper part and lower part to lock the orientation of the propeller” is vague and indefinite.  Notably, as discussed above, the limitation “a rotating means” is being interpreted under 35 U.S.C. 112(f).  The specification indicates that “the locking means can be a clamp or similar means” (see p. 14, ll. 11-12).  However, no “clamp or similar means” is shown in the drawings, and it is unclear how a clamp may be connected to the claimed system to perform the claimed function.  For the purpose of examination, the limitation “a locking means adapted between the upper part and lower part to lock the orientation of the propeller” will be broadly interpreted simply as, e.g., a device or element which serves to limit or lock an orientation of the propeller.
Regarding claim 9, the limitation “the upper section of the vehicle” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 10, the limitation “the housing” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 10, the limitation “base frame is made up of a material consisting but not limited to Polyvinyl chloride (PVC), plastic, metal etc.” (emphasis) is vague and indefinite.  Notably, use of the term “etc.” renders the claim indefinite as the claim does not clearly indicate what other “material[s]” may be used for the “base frame”.
Regarding claim 11, the limitation “the power terminal” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 13, the limitation “the controller is configured to control tip speed ratio of the blades within in [sic] a predetermined range in order to draw a maximum amount of energy from the wind” (emphasis added) is vague and indefinite.
First, the claim fails to make clear how the “controller” may be “configured to control [a] tip speed ratio of the blades,” especially “within in [sic] a predetermined range”.  The specification fails to disclose any specific “controller” structure or algorithm which may allow for the claimed functional language. The recited function does not appear to follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the “system” in a certain manner.
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “controller” may be “configured to control [a] tip speed ratio of the blades,” especially “within in [sic] a predetermined range”—such as by specifying a particular structure and/or algorithm that would allow performance of the claimed function.  Applicant is reminded that support for any amendments must find support in the specification as originally filed.  
Second, the term “maximum amount” in the phrase “to draw a maximum amount of energy from the wind” is a relative term which renders the claim indefinite.  The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 15, the limitation “the power outlet” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claims 2-17, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 16, 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Armani et al. (US 2011/0031043 A1).
Regarding claim 1, as best understood, Armani et al. discloses a system (first energy recovery system 101) for generating electricity for a vehicle (vehicle 100; see Figs. 1A, 1B), the system comprising: 
a base frame (including, e.g., base 142 and mounting plate 153); 
an energy-generation structure (wind turbine 121/121a) mounted at the base frame (see, e.g., Figs. 3, 5, 6), the 5energy-generation structure having: 
a propeller (set of blades 122) rotatably mounted to an axle (central shaft 125; see, e.g., Fig. 5), the axle permits the propeller to spin freely when an input wind energy impinges on the propeller (see, e.g., ¶ 76), and 
an electrical generator (electrical generator 130) connected (via gear 131, rotating annular bracket 132) to the axle, such that the electrical generator (electrical generator 130) generates electricity when the axle 10is spun (see, e.g., ¶¶ 78-80); 
wherein the energy generation structure is connected to a battery (e.g., first and second batteries 157, 158) and is configured to provide electricity generated by the electrical generator to the battery (see, e.g., ¶ 102).
Regarding claim 2, Armani et al. further discloses that the energy generation 15structure (wind turbine 121/121a) is rotatably mounted around the base frame (base 142 is rotatable, via bearings 154, about a base axis 151).
Regarding claim 3, as best understood, Armani et al. further discloses that the axis of the rotation of the propeller (blade axis 123) is orthogonal to (see, e.g., Fig. 5) the axis of rotation of the energy generation structure (base axis 151).
Regarding claim 4, Armani et al. further discloses that the propeller (blade set 122) comprises a 19plurality of blades (blades 124) to receive input wind energy (blade set 122 comprises a plurality of blades 124; see, e.g., ¶ 77, Figs. 3, 5).
Regarding claim 5, Armani et al. further discloses that the energy generation structure (wind turbine 121/121a) comprises a trailing vane (wind vane 152) attached at the opposite side of the 5propeller (blade set 122) to orient the propeller (blade set 122) in accordance with the flow direction of the input wind energy (see, e.g., ¶ 99: wind vane 152 aids in allowing the wind turbine 121 to rotate so that the blade axis 123 is parallel to the wind direction).
Regarding claim 6, as best understood, Armani et al. further discloses that the base frame (142+153) comprises an upper cylindrical part (cylindrical base 142; see, e.g., Fig. 3) fixedly connected with the energy generation 10structure (wind turbine 121/121a) and a lower cylindrical part (cylindrical mounting plate 153; see, e.g., Fig. 3) fixedly connected with the base of the frame (see, e.g., ¶ 100: mounting plate 153 is fixedly mounted to the lower wall 111).
Regarding claim 7, as best understood, Armani et al. further discloses that the base frame (142+153) comprises a rotating means (bearings 154) adapted between the upper part (base 142) and lower 15part (mounting plate 153) of the base frame to permit orientation of the propeller system when vehicle is at stationary position (see, e.g., ¶ 99-100: base 142 is rotatably mounted to the mounting plate 153 via bearings 154, which would allow wind turbine 121a to be oriented so that blade axis 123 may be parallel to a direction of an incoming wind).
Regarding claim 8, as best understood, Armani et al. further discloses that the base frame (142+153) comprises a locking means (e.g., fixed pins 160 and base pin 161) adapted between the upper part and lower 20part to lock the orientation of the propeller when vehicle is at running condition (see, e.g., ¶ 101: by contacting fixed pins 160, base pin 161, serves to prevent rotation of base 142 greater than ~35°, thereby effectively “locking” rotation of the base to a limited range of rotation).
Regarding claim 9, Armani et al. further discloses that the base frame is mounted detachable or fixed at the upper section of the vehicle (see, e.g., ¶ 22: casing may be removably mountable to the roof of the vehicle).
Regarding claim 16, Armani et al. further discloses that the system extends the 5driving range of the vehicle (see, e.g., ¶ 104: batteries 157, 158, charged via wind turbine 121/121a, may power the motor of the automobile, thereby extending a driving range of the vehicle as compared to if the vehicle were not equipped with the energy recovery system 101).
Regarding claim 17, Armani et al. further discloses a vehicle (vehicle 100; see Figs. 1A, 1B) comprising the system as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Armani et al. (US 2011/0031043 A1) in view of Ling (US 2011/0198856 A1).
Regarding claim 10, as best understood, Armani et al. discloses a system for generating electricity for a vehicle as set forth in claim 1, upon which claim 10 is dependent.
However, Armani et al. appears to be silent regarding what material(s) may be used for the different system components.
On the other hand, Ling (Figures 1-7) discloses a system for generating electricity for a vehicle (see, e.g., Abstract), including 
a housing (housing 2);
a base frame (housing base 3); and
a propeller (turbine 4); wherein, notably,
the housing, propeller of 5energy generation structure and base frame may be made up of a material consisting but not limited to Polyvinyl chloride (PVC), plastic, metal, etc. (see, e.g., ¶ 25-27: housing 2 and housing base 3 may be made of metal, blades of turbine 4 may be made of aluminum).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armani et al. with the explicit use of a material such as metal for components such as the housing, propeller, and base frame, as taught by Ling, for the purpose of constructing the system out of strong but lightweight components, thereby minimizing excess weight and associated loss in vehicle range, and maximizing strength and durability of the system.
Claims 11-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al. (US 2011/0031043 A1) in view of Boeing (US 2019/0136835 A1).
Regarding claims 11-13, as best understood, Armani et al. discloses the system as set forth in claim 1, upon which claim 11 is dependent.
However, Armani et al. appears to be silent regarding use of a controller, sensors, and controlling a tip speed ratio.
On the other hand, Boeing (Figure 4) discloses a system for generating electricity, the system comprising:
a propeller (rotor 2) rotatably mounted to an axle (shaft 3),
an electrical generator (generator 10), 
a battery (battery 33); and, notably, the system further comprising:
Regarding claim 11, a controller (controller 14) connected with the electrical generator (generator 10) 10at one end and to the battery (battery 33) at another end (see, e.g., ¶ 43: controller 14 may send a signal to inverter 15 or battery 33 to change energy [generated by] generator 10; see also ¶ 43: system control is governed by computerized controller 14, which is in electrical communication with […] generator 10);
Regarding claim 12, a sensor for measuring the wind speed (see, e.g., ¶ 43: sensors may include wind speed sensor 17), the sensor (wind speed sensor 17) being connected with controller (controller 14); wherein,
Regarding claim 13, the controller (controller 14) is configured to control tip speed ratio of the blades within in a predetermined range in order to draw a maximum amount of energy from the wind (see, e.g., ¶ 43: to optimize efficiency, the controller will modulate one or more of the CVT ratio and the generator energy output to have the operating tip speed ratio equal or approach the determined optimal efficiency tip speed ratio; system control is governed by computerized controller 14 […]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armani et al. with the explicit use of a controller, sensors, and associated tip speed ratio control, as taught by Boeing, for the purpose of optimizing efficiency of a wind turbine system, by allowing the turbine to better store energy from faster wind speeds, with additional benefits of significantly sizing down sizes of a generator and inverter used (see, e.g., ¶ 15).
 Claims 14-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al. (US 2011/0031043 A1) in view of Seelin (US 2005/0001433 A1).
Regarding claims 14, 15, as best understood, Armani et al. discloses the system as set forth in claim 1, upon which claim 14 is dependent, and further discloses a housing (e.g., casing 105).
However, Armani et al. appears to be silent regarding use of a charging port or enclosing such in the housing.
On the other hand, Seelin (Figures 3-5C, 6A) discloses a system (system 10 including wind-powered electric generator 120) for generating electricity for a vehicle (vehicle 136), the system comprising:
a propeller (wind powered turbine 124),
a generator (electric generator 130), and, notably, 
a housing (enclosure 122) for enclosing a charging port (electrical outlet 177), wherein
the charging port (electrical outlet 177) is electrically connected to the power outlet of the electrical generator (see, e.g., ¶ 38: electrical outlet 177 is connected to electrical wires that lead to the coil [of the generator] 156 built into the housing 122 to provide the power generated in the toroidal coils 156 to the external environment).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Armani et al. with the explicit teaching of a charging port connected to the generator, as taught by Seelin, for the purpose of providing electricity generated by the generator to power/charge outside electrical devices, for example camping equipment and the like.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 5,038,049 to Kato teaches a system for generating electricity (electrical power generating, wind powered apparatus 10/10’) for a vehicle (automobile 100), the system comprising:
a base frame (e.g., base 11/11’);
an energy-generation structure (rotor and modulator assembly 12') mounted at the base frame, the structure having a propeller (rotor assembly 47) mounted to an axle (rotor shaft 23) to spin freely, and an electrical generator (electrical generator 16).
US 5,844,324 to Spriggle teaches a system for generating electricity (wind turbine generator 10 for recreational vehicles) for a vehicle (recreational vehicles; see Fig. 1), the system comprising:
a base frame (e.g., mounting assembly 12);
an energy-generation structure (rotor and modulator assembly 12') mounted at the base frame, the structure having a propeller (turbine 36) mounted to an axle (axle 58) to spin freely, and an electrical generator (electrical alternator, no separate number given, formed by rotor 50 having magnets 56 and stator 30 having stator coil 34); 
wherein the energy generation structure is connected to a battery (batteries, no separate number given, of the recreational vehicle) and is configured to provide (via regulator 62, wire 64) electricity generated by the electrical generator to the battery (see, e.g., col. 1, ll. 5-10; col. 4, l. 64 to col. 5, l. 7).
US 10,358,038 B1 to Ripley, US 3,876,925 to Stoeckert, and US 7,135,786 B1 to Deets similarly teach systems for generating electricity for a vehicle.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 9, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford Dictionary of Mechanical Engineering. © Oxford University Press. 2013.